Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-11, 13-15, 17 and 19-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to claim 1, the prior arts alone or in combination fail to disclose the claimed limitations such as, “wherein the detection system comprises a plurality of detectors that are spatially separated from each other, and wherein at least one analog to digital converter is coupled to at least one of the spatially separated detectors;
wherein the output signal is indicative of one or more of the physiological parameters; the wearable device configured to increase the signal-to-noise ratio by increasing light intensity of at least one of the semiconductor sources from an initial light intensity; the detection system further configured to: generate a first signal responsive to light received while the semiconductor sources are off, generate a second signal responsive to light received while at least one of the semiconductor sources is on, and increase the signal-to-noise ratio by comparing the first signal and the second signal; wherein the plurality of optical wavelengths comprises three optical wavelengths for measuring or calibrating at least a portion of the one or more of the physiological parameters, wherein the optical wavelengths comprise near infrared or visible 


As to claim 7, the prior arts alone or in combination fail to disclose the claimed limitations such as, “wherein the detection system is configured to be synchronized to the light source; wherein the detection system comprises a plurality of detectors that are spatially separated from each other, and wherein at least one analog to digital converter is coupled to at least one of the spatially separated detectors;
wherein at least a portion of the processed output signal is configured to be transmitted over a wireless transmission link; wherein the output signal is indicative of one or more of the physiological parameters; the wearable device configured to increase the signal-to-noise ratio by increasing light intensity of at least one of the plurality of semiconductor sources from an initial light intensity; and the detection system further configured to: generate a first signal responsive to light received while the light emitting diodes are off, generate a second signal responsive to light received while at least one of the light emitting diodes is on, and increase the signal-to-noise ratio by comparing the first signal and the second signal; and wherein the plurality of semiconductor sources comprises six light emitting diodes, and wherein the plurality of semiconductor sources and the plurality of spatially separated detectors are located on one or more arcs” along with all other limitations of the claim. 
As to claim 15, the prior arts alone or in combination fail to disclose the claimed limitations such as, “wherein the detection system is configured to be synchronized to 



 

Claims 2-6, 8-11, 13-14, 17 and 19-23 are allowable due to their dependencies. 
The closest references, Islam (US PG Pub 2009/0204110) (cited in the IDS filed by the applicant), Islam et al.  (US 6381391) (cited in the IDS filed by the applicant), Holman (US PG Pub 2007/0078348) (cited in the IDS filed by the applicant) and Waarts et al. (US 6212310 B1) (cited in the IDS filed by the applicant) alone or in combination disclose some features of the claimed invention but do not disclose the claimed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD M RAHMAN whose telephone number is (571)272-9175.  The examiner can normally be reached on Mon-Thur.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MD M. RAHMAN
Primary Patent Examiner
Art Unit 2886